DETAILED ACTION
Claim(s) 1-3, 8, 9, 11-13, 18 and 19 are presented for examination. 
Claims 1 and 11 are amended.
Claim(s) 4-7, 10, 14-17 and 20 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21st, 2022 was received after the mailing date of the Non-Final Office action on March 22nd, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, (see remarks pages 5-7 of 8), filed June 21st, 2022 with respect to rejection of claim(s) 1-3, 8, 9, 11-13, 18 and 19 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 9, 11-13, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over KIMBA DIT ADAMOU (US 2020/0245295 A1; also see English machine translation of CN 2017/10687303.9) hereinafter “Kimba” and machine translation ‘303.9 in view of Patwardhan et al. (US 2017/0064770 A1) hereinafter “Patwardhan” and in further view of MARTIN et al. (US 2018/0352511 A1) hereinafter Martin.

Regarding Claims 1 and 11,
	Kimba discloses a terminal device [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12] comprising a processor and memory [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, including: at least one processor “1201”, and a storage “1202”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], wherein the terminal device is configured with a timer [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, a first configuration information including timing duration of a timer; also see machine translation ‘303.9, fig. 12, pg. 13, lines 17-45] and configured to receive signal on an active BWP [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, receiving, an activation state configuration command of a BWP resource; also see machine translation ‘303.9, fig. 1: Step “101”, pg. 3, lines 15-16], and the memory is configured to store a plurality of computer programs that [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, the storage “1202”, storing an operating system “12021” and an application program “12022” which; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], when executed by the processor [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, during an implementation by the at least one processor “1201”; also see machine translation ‘303.9, fig. 12, pg. 12, lines 1-12], cause the terminal device to perform a plurality of operations [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, trigger the terminal “1200” to execute steps comprising; also see machine translation ‘303.9, fig. 12, pg. 12, lines 27-31] comprising: 
	when the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires; also see machine translation ‘303.9, fig. 12, pg. 6, line 16], determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, deactivating the uplink and downlink of the BWP based on the determination; also see machine translation ‘303.9, fig. 12, pg. 6, line 16], wherein the active BWP is not the second BWP [see fig. 2, pg. 2, ¶54 lines 1-11, the activation state of the BWP is represented by: “A” (active) or “DA” (deactivated, i.e. second BWP); also see machine translation ‘303.9, fig. 12, pg. 6, line 16].
	Kimba does not explicitly teach “determining, based on a discontinuous reception (DRX) state of the terminal device and a long DRX cycle, whether to start the timer; and stopping the timer when the terminal device is no longer in the long DRX cycle before the timer expires, wherein the determining, based on the DRX state of the terminal device and the long DRX cycle, whether to start the timer comprises: starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration, and wherein the timer is a DRX-inactivity timer”.
	However Patwardhan discloses determining [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, the UE “115” determining], based on a discontinuous reception (DRX) state of the terminal device and a long DRX cycle [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, based on the long DRX cycle offset and start parameters], whether to start the timer [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, to start a long DRX cycle as indicated by the “onDurationTimer”]; and 
	stopping the timer when the terminal device is no longer in the long DRX cycle before the timer expires [see fig. 9, pg. 11, ¶74 lines 16-28, stopping the “on-duration timer” based on detecting a downlink subframe and expiration of minimum on-duration timers for deactivating the communication resources; the UE then monitors for downlink signals, but does not detect downlink signals before expiration of the “on-duration timer”], wherein the determining [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, the UE “115” determining], based on the DRX state of the terminal device and the long DRX cycle [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, based on the long DRX cycle offset and start parameters], whether to start the timer [see pg. 7, ¶54 lines 27-30; ¶55 lines 1-16, for starting a long DRX cycle as indicated by the “onDurationTimer”] comprises: 
	starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration [see pg. 7, ¶55 lines 9-16, the UE determining to start a long DRX cycle based on the long DRX cycle offset and start parameters to activate communication resources for the duration defined by the onDurationTimer], and wherein the timer is a DRX-inactivity timer [see pg. 7, ¶55 lines 9-16, the onDurationTimer is based on for example, detecting data activity and the drx-InactivityTimer, a received DRX command, a HARQ round trip time (RTT) timer, the drx-RetransmissionTimer, etc.)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining, based on a discontinuous reception (DRX) state of the terminal device and a long DRX cycle, whether to start the timer; and stopping the timer when the terminal device is no longer in the long DRX cycle before the timer expires, wherein the determining, based on the DRX state of the terminal device and the long DRX cycle, whether to start the timer comprises: starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration, and wherein the timer is a DRX-inactivity timer” as taught by Patwardhan in the system of Kimba for improving discontinuous reception (DRX) performance in contention-based radio access technologies (RAT) [see Patwardhan pg. 2, ¶23 lines 1-3].
	Although the combined system of Kimba and Patwardhan discloses stopping the timer when the terminal device is no longer in the long DRX cycle, and starting the timer when a duration when the terminal device is in the long DRX cycle, Neither Kimba nor Patwardhan explicitly teach “performing discontinuous reception according to” the long DRX cycle; and “performing discontinuous reception according to” the long DRX cycle.
	However Martin discloses stopping the timer when the terminal device no longer performing discontinuous reception according to the long DRX cycle [see fig. 6, pg. 5, pg. 4, ¶46 lines 1-4; ¶55 lines 1-7, the DRX mode comprises a number of short cycles followed by a longer DRX opportunity until the next DRX cycle begins; the repeating and regular pattern of active and inactive DRX periods become disrupted when a terminal device receives downlink communications resulting in additional periods of time during which the terminal device must monitor PDCCH]; and 
	starting the timer when a duration when the terminal device performing discontinuous reception according to the long DRX cycle [see fig. 6, pg. 4, ¶46 lines 1-4; pg. 6, ¶57 lines 1-6, once the terminal device receives the PDSCH allocation in response to the PUCCH SR, the DRX Inactivity Timer is restarted].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “performing discontinuous reception according to” the long DRX cycle; and “performing discontinuous reception according to” the long DRX cycle as taught by Martin in the combined system of Kimba and Patwardhan to take advantage of the wide coverage area and robust communications interface provided by third or fourth generation mobile telecommunication networks [see Martin pg. 1, ¶6 lines 7-12].

Regarding Claims 2 and 12,
	The combined system of Kimba, Patwardhan and Martin discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”].
	Kimba further discloses wherein the plurality of operations further comprise [see fig. 12, pgs. 6-7, ¶180 lines 1-11; ¶183 lines 1-4, the terminal “1200” further executing steps comprising]: 
	obtaining the timer configured for the terminal device by network side [see fig. 1: Step “101”, pg. 2, ¶47 lines 1-5; ¶48 lines 1-5, ¶49 lines 1-5, receiving, first configuration information including timing duration of a timer from the base station].

Regarding Claims 3 and 13,
	The combined system of Kimba, Patwardhan and Martin discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, a terminal “1200”].
	Kimba further discloses wherein the determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires, the terminal deactivates the uplink and downlink of the BWP] comprises: 
	when the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires], determining to switch from the active BWP to the second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP].
	Kimba does not explicitly teach “the long DRX cycle”.
	However Patwardhan discloses a long DRX cycle [see pg. 7, ¶54 lines 23-26, a long DRX cycle].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the long DRX cycle” as taught by Patwardhan in the system of Kimba and Martin for improving discontinuous reception (DRX) performance in contention-based radio access technologies (RAT) [see Patwardhan pg. 2, ¶23 lines 1-3].

Regarding Claims 8 and 18,
	The combined system of Kimba, Patwardhan and Martin discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, the terminal “1200”].
	Kimba further discloses wherein the second BWP is a default BWP configured by a network [see fig. 2, pg. 2, ¶54 lines 1-11, the activation state of the BWP is represented by: “A” (active) or “DA” (deactivated, i.e. second BWP)].

Regarding Claims 9 and 19,
	The combined system of Kimba, Patwardhan and Martin discloses the terminal device according to claim 11 [see fig. 12, pg. 6, ¶180 lines 1-11, the terminal “1200”].
	Kimba further discloses wherein if the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires], determining to switch from the active BWP to a second BWP [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP] comprises: 
	when the timer expires [see fig. 1, pg. 3, ¶70 lines 1-2, in a case that the activation timer expires] and a default BWP is configured [see pg. 4, ¶101 lines 1-8, and the resource of the BWP according to the activation state configuration command is configured], determining to switch from the active BWP to the default BWP [see fig. 1, pg. 3, ¶70 lines 1-2, the terminal deactivates the uplink and downlink of the BWP].

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469